Case 7:19-cr-01018 Document1 Filed on 05/19/19 in TXSD Page 1 of 3

AO 91 (Rev 8/01) _Criminel Complaint / United States Courts
Southern District of Texas

United States District Court FILED

 

 

SOUTHERN DISTRICT OF TEXAS Mav 19 2019
, McALLEN DIVISION “
UNITED STATES OF AMERICA David J. Bradley, Clerk of Court
v, CRIMINAL COMPLAINT
Christopher David Salinas PRINCIPAL Case Number:
YoB: — 1989

United States Citizen M-19- 1150 -M
QName and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief On or about ______ May 78,2079 sin ——Starr._ —- County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Pedro Daniel Garcia-Serrano and Juan Sosa-
Ortega, both citizens of Mexico, along with one (1) other undocumented alien, for a total of three (3),
who have entered the United States in violation of law, did knowingly transport, or move or
attempted to transport said aliens In furtherance of such violation of law within the United States,
that is, froma location near Roma, Texas to another location near Escobares, Texas, by means of a
motor vehicle.

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A) (ii) FELONY
I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts:

On May 17, 2019, an Escobares Police Department Officer conducted a traffic stop on a grey Chevrolet Cavalier for an
unsafe lane change violation. The Officer questioned the occupants of the vehicle, he identified the driver as Christopher
David Salinas, a United States citizen. Upon questioning the back seat passengers, they all presented Mexican
identification cards to the officer. Suspecting that a case of human smuggling was occurring, he requested the assistance

of Border Patrol. A Border Patrol Agent arrived on scene and conducted an immigration inspection on all occupants of
the vehicle,

Continued on the attached sheet and made a part of this complaint: XNves C] No

/S/ Carlos A. Sanchez

 

Signature of Complainant
Submitted by reliable electronic means, sworn to and attested to
telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: Carlos A. Sanchez Border Patrol Agent
ac Zt Printed Name of Complainant

May 19, 2019 at McAlfen, Texas
Date City and State

 

   

J. Scott Hacker _U.S. Magistrate Judge
Name and Titte of Judicial Officer

 
Case 7:19-cr-01018 Document1 Filed on 05/19/19 in TXSD Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 1150 -M
RE: Christopher David Salinas

CONTINUATION:

_ After questioning, the agent determined that the three rear passengers were illegally present in the
United States. All subjects were placed under arrest and transported to the Rio Grande City
Border Patrol Station for processing.

PRINCIPAL STATEMENT:

Christopher David Salinas was read his Miranda Rights. He understood and agreed to provide a
sworn statement.

Salinas stated he was driving back home from a friend’s house, when he observed three subjects
on the side of the road. Salinas then stopped and asked them if they wanted a ride. Salinas claims
once they were inside the vehicle, he started driving and about a block away he then realized they
were illegal aliens by the way they smelled. Salinas claims he was going to take them to the Shell
gas station to buy them water. Salinas stated that while he was driving he saw an Escobares Police
Department unit and said “fuck”, because he knew the subjects were illegal aliens. Salinas also
stated that as he was turning into the Shell gas station, he was pulled over by Escobares Police
Department.

MATERIAL WITNESSES STATEMENTS:

Pedro Daniel Garcia-Serrano and Juan Sosa-Ortega, both citizens and nationals of Mexico were
read their Miranda Rights and agreed to provide a sworn statement without the presence of an
attorney.

Garcia stated that he made his smuggling arrangements in Mexico and was to pay a sum of $5,500
USD to be smuggled into the United States. Garcia stated that he crossed the Rio Grande River
on a raft along with three (3) other subjects to include the rafter. Garcia stated that prior to
crossing, he was given instructions on where to go. Upon making landfall on the U.S. riverbank,
Garcia stated that they ran towards a group of trees, where they hid until a vehicle arrived and
drove them to a residence. A short time later, Garcia stated that they received a call and were
instructed to walk on the road towards a grey car. As they approached the vehicle, Garcia stated
that the vehicle flashed its lights.at them, and the driver told them to “get in” in the Spanish
language. They boarded the rear seat of the vehicle. Shortly after driving off, Garcia stated that
they were pulled over by the police and subsequently arrested.

Through a photo lineup, Garcia positively identified Salinas as the driver of the grey vehicle.

Page 2
Case 7:19-cr-01018 Document1 Filed on 05/19/19 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS
MicALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19-1150 -M
RE: Christopher David Salinas

CONTINUATION:

Sosa stated that he made his smuggling arrangements in Mexico and claimed he was going to pay
$7,000 USD to be smuggled into the United States. Sosa stated that he crossed the Rio Grande
River on a raft along with three (3) other subjects, and two (2) rafters. Sosa stated they were
picked up by a black truck and taken to a residence. Sosa stated they were told that a gray car was
going to be waiting for them. Sosa indicated that when they got out of the residence they saw the
vehicle waiting for them. Once they approached the vehicle, they got told to get in and take off
their jackets. Sosa claims after a short drive they were pulled over by the police and the driver
instructed them to say that he was just giving them a ride.

Through a photo lineup, Sosa positively identified Salinas as the driver of the grey vehicle.

Page 3
